Order entered October 30, 2014




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-00794-CR

                           SUSAN JACOBI PETERSON, Appellant

                                            V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-81437-2013

                                         ORDER
       Appellant’s October 27, 2014 motion to extend the time to file appellant’s brief is

GRANTED IN PART. The time to file appellant’s brief is EXTENDED to THIRTY DAYS

from the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE